Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 6/30/2021 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal that the response of 6/30/2021 be considered. 
It is noted that the Examiner of record has changed

Claim status
Claims 1, 3-8, 14-23, and 25-27 are pending; claims 1, 3, and 5-6 are amended; claim 27 is new; and claim 2 is cancelled.
Claims 6-7, 14-23, 25 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and nonelected species. 
Claims 1-5, 8 and 27 are under examination.




New Claim Objections
Claims 1 and 27 are objected to because of the following informalities: the following cited ranges of:
“a first temperature of -50°C or higher and -30°C or lower”;
“a second temperature of -100°C or higher and -80°C or lower”;
“a second freezing rate of -11°C/min or more and -9°C/min or less” of claim 1,
“a first freezing rate of -2°C/min or more and -1°C/min or less”;
“a temperature of 35°C or higher and 40°C or lower” of claim 27,
 are unnecessarily verbose and not grammatically correct. The Examiner recommends
“a first temperature between -50°C and -30°C”;
“a second temperature between -100°C and -80°C”;
“a second freezing rate between -11°C/min and -9°C/min” for claim 1,
“a first freezing rate between -2°C/min and -1°C/min”;
“a temperature between 35°C and 40°C” of claim 27.
Appropriate correction is required.

Withdrawn 35 USC § 112(b) 
The prior rejection of Claims 1, 3-5 and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicant’s amendments of Claim 1 to describe the steps for a method to produce at least 95% negative CD106 mesenchymal stem cells.

New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the phrase “such that a part of the mesenchymal stem cells is killed”. There is insufficient antecedent basis for this limitation in the claim and instead should refer to preamble of Claim 1 such that a part of the “cell population comprising mesenchymal stem cells” is killed.
Appropriate correction is required. 

Withdrawn Claim Rejections - 35 USC § 102
The prior rejection of Claims 1, 3-5 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by Moon et al., ("Successful vitrification of human amnion-derived mesenchymal stem cells", Human Reproduction Vol 23(8), 2008) is withdrawn in light of Applicant’s amendment of claim 1 to recite specific freezing steps, which Moon does not anticipate.

Maintained Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 1 encompass a genus of methods for producing a genus of mesenchymal stem cells (MSCs) with increased proliferative ability, while the specification discloses only a single two-step method for producing amniotic MSCs with increased proliferative ability.  
Dependent claims 3-4 and 27 encompasses a genus of methods further comprising maintaining the MSCs in a frozen state.
	Dependent claim 5 encompass a genus of methods further comprising culturing and/or sub-culture the thawed MSCs.
	Dependent claim 8 encompass a genus of methods wherein a genus of metallothionein genes are induced in the thawed MSCs.
Under the written description guidelines (see MPEP 2163) the Examiner is directed to determine whether one skilled in the art would recognize that the Applicant was in possession of the claimed invention as a whole at the time of filing.  The following considerations are critical to this determination.
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 	An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
	Accordingly, to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.
ACTUAL REDUCTION TO PRACTICE
In regard to claim 1 encompassing a genus of methods for producing a genus of mesenchymal stem cells (MSCs) with increased proliferative ability, while the specification discloses only a single two-step method for producing amniotic MSCs with increased proliferative ability.  
Specifically in regard to the genus of MSCs as per claim 1, the specification demonstrates that a single type of MSC (i.e., an amniotic MSCs) are derived from human donors, enzyme treated, and passaged up to three times (i.e., pre-cultures 1-3) before freezing (Example 1, p. 41-44, Steps 1-1 to Step 1-4; Example 2, p. 49-50, Step 2-1 to Step 2-5; Example 3, p. 51-53, Step 3-1 to Step 3-5).
In regard to the genus of freezing-and-thawing steps as per claim 1, the specification demonstrates a single method comprising that the pre-cultured amniotic MSCs are placed in a cryopreservation solution and cooled to -40°C at a rate between -
In regard to the cell death of claim 1, the specification also demonstrates that the frozen-thawed amniotic MSCs exhibited a survival rate ranged from 55% to 96% (p. 44, [0140] of Example 1, p. 60, [0193] of Example 5). 
In regard to the proliferation ability of claim 1, the specification also demonstrates that the frozen-thawed amniotic MSCs exhibited higher proliferation rates ranging from 0.14 (1/day), 0.21 (1/day) and  0.32 (1/day), (p. 47, Table 2, p.51, [0160], p. 55, [0174, 0176]), compared untreated amniotic MSCs (i.e., “pre-cultured” cells) which had growth rates of 0.6 (1/day) and 0.11 (1/day) (p. 44, [0138], p. 47, Table 2, p. 54, [0170]).
In regard to CD106 expression of claim 1, the specification also demonstrates that the frozen-thawed amniotic MSCs that were initially cultured (i.e., “Main culture”) or passaged one or two times (i.e., “subculture 1” or “subculture 2”) exhibited either 1.4% or no CD106 expression via immunostaining (p. 48, [0149] of Example 1, p. 57, [0181] of Example 3). 
In regard to metallothionein (MT) gene expression of claim 1, the specification also demonstrates that the frozen-thawed amniotic MSCs that were passaged two times in culture (i.e., “subculture 2”) compared to pre-frozen-thawed amniotic MSCs (i.e. “pre-culture 3”) exhibited a two fold increase in MT gene expression via a gene chip microarray signal (p. 59, [0189], Table 4 of Example 4). 
In regard to dependent claims 3-4 and 27 encompassing a genus of methods further comprising maintaining the MSCs in a frozen state, as stated supra, Applicant discloses maintaining the amniotic MSCs for 2, 14 or 30 days in a frozen state.
	In regard to dependent claim 5 encompassing a genus of methods further comprising culturing and/or sub-culture the thawed MSCs, as stated supra, Applicant discloses culturing and/or sub-culturing the thawed amniotic MSCs up to three passages.
In regard to dependent claim 8 encompassing a genus of methods wherein a genus of metallothionein genes are induced in the thawed MSCs, as stated supra, Applicant discloses a genus of metallothionein genes are induced in the thawed amniotic MSCs.
	Accordingly, Applicant did not demonstrate any methods with any MSCs beyond amniotic MSCs, nor did Applicant adequately set forth in terms of distinguishing identifying characteristics of other MSCs that could be used in the claimed method as evidenced by other descriptions of the invention that are sufficiently detailed to show that Applicant was in possession of the claimed genus of MSCs with increased proliferation ability. 
DISCLOSURE OF STRUCTURE
The Applicant has provided no other MSC beyond amniotic MSCs with increased proliferation ability after a single freeze-and-thaw method. Certainly, other types of MSCs could be used and were known at the time of filing. However, the prior art is silent with respect to increasing the proliferation ability of MSCs by freeze-and-thaw methods. Furthermore, neither the specification nor the art indicate a relationship between the 
SUFFICIENT RELEVANT IDENTIFYING CHARACTERISTICS
As mentioned in above, the specification only demonstrates that amniotic MSCs exhibit increased proliferation after a freeze-and-thaw method.
The breadth of the claims encompass a genus of MSCs with increased proliferation after a freeze-and-thaw method, yet the present specification provides no guidance nor description which MSCs would result in increased proliferation, therefore the skilled artisan would not know what rational approach to take to make the genus of MSCs with any predictable outcome on proliferation ability.  Therefore, it is incumbent on the applicant to provide this nexus between structure and function, in order to be given credit for possession of the claimed genus of MSCs.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The method of making the claimed invention is not well established. Although the making of producing and freeze-and-thawing MSCs was known in the state of the art, one of skill in the art would neither expect nor predict the appropriate functional change in the proliferation ability according to the claimed genus of MSCs. 

Suspending a cell population comprising adipose derived MSCs in a cryopreservation solution [0178-0179]. Since these cells are isolated from human fat, they would naturally comprises cell types with varying degrees of proliferation.
Freezing the suspension by decreasing a temperature to a first temperature of -50°C at a first freezing rate of -1°C/min ([0183], Table see “Cooling Rate A”); and then to a second temperature of -90°C at a second freezing rate of -10ºC/min (see Cooling Rate B”).
Storing the frozen suspension for about 30 days [0143].
Thawning the frozen suspension by immersion in a 37°C water bath [0132, 0185-0198]. 
Thus, Fraser teaches the same or nearly the same freezing-and-thawing steps as claimed.
In regard to the cell death of adipose MSCs, Fraser teaches that a part of cell population of adipose derived MSCs are killed [0188, 0197]
In regard to the cell proliferation of adipose MSCs, Fraser teaches that the adipose MSCs that were not killed by “Post-Thaw” have the same proliferation ability that the adipose MSCs “Pre-Freeze” [0200].
In regard to the expression of CD106 in adipose MSCs, Yang et al. (Plos One, 2013, 8:1-12, see IDS filed 5/28/2019) teaches that adipocyte derived MSCs are naturally CD106 negative.

Applicant has claimed a genus of methods for making a genus of MSCs with increased proliferation ability, yet the specification has not disclosed such a genus and has not set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that Applicant was in possession of the claimed genus of MSCs with increased proliferation ability. Furthermore, the state of the art indicated that making the claimed genus of MSCs is not well established with the claimed function and would require undue experimentation, and one of skill in the art would neither expect nor predict the claimed increase in the proliferation ability according to the claimed genus of methods comprising the genus of MSCs.
CONCLUSION
Therefore, the Examiner concludes that there is insufficient written description of the instantly claimed genus of MSCs with increased proliferation ability. Specifically, there is limited description of the structure-function relationship between the claimed genus of methods and their ability to produce the claimed genus of MSCs with 

RESPONSE TO ARGUMENTS
In the response filed 6/30/2021, Applicant argues that they have amended claim 1 to fully describe the two-step method necessary to produce MSCs with increased proliferative ability.
Applicant’s arguments have been fully considered, but they are not found persuasive. Specifically, the Examiner has reapplied the 112(a) rejection with the evidence of Fraser et al. to demonstrate that Applicant was not in possession of a method that produced a genus of MSCs with increased proliferative ability.


New Claim Rejections - 35 USC § 112(a)
Scope of Enablement

Claims 1-5, 8 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for amniotic derived mesenchymal stem cells, does not reasonably provide enablement for any type of mesenchymal stem cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.


Independent claim 1 encompass a genus of methods for producing a genus of mesenchymal stem cells (MSCs) with increased proliferative ability, while the specification discloses only a single two-step method for producing amniotic MSCs with increased proliferative ability.  
	Dependent claims 3-4 and 27 encompasses a genus of methods further comprising maintaining the MSCs in a frozen state.
	Dependent claim 5 encompass a genus of methods further comprising culturing and/or sub-culture the thawed MSCs.
	Dependent claim 8 encompass a genus of methods wherein a genus of metallothionein genes are induced in the thawed MSCs.
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The Court in Wands states: “Enablement is not precluded by the necessity for some 'experimentation.'”  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2)  the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or 
The office has analyzed the specification in direct accordance to the factors outlined in In re Wands. MPEP 2164.04 states: "[W]hile the analysis and conclusion of a lack of enablement are based on factors discussed in MPEP 2164.01(a) and the evidence as whole, it is not necessary to discuss each factor in written enablement rejection." These factors will be analyzed, in turn, to demonstrate that one of ordinary skill in the art would have had to perform "undue experimentation" to make and/or use the invention and therefore, Applicant's claims are not enabled commensurate with the scope of the invention.  
ACTUAL REDUCTION TO PRACTICE
In regard to claim 1 encompassing a genus of methods for producing a genus of mesenchymal stem cells (MSCs) with increased proliferative ability, while the specification discloses only a single two-step method for producing amniotic MSCs with increased proliferative ability.  
Specifically in regard to the genus of MSCs as per claim 1, the specification demonstrates that a single type of MSC (i.e., an amniotic MSCs) are derived from human donors, enzyme treated, and passaged up to three times (i.e., pre-cultures 1-3) before freezing (Example 1, p. 41-44, Steps 1-1 to Step 1-4; Example 2, p. 49-50, Step 2-1 to Step 2-5; Example 3, p. 51-53, Step 3-1 to Step 3-5).
In regard to the genus of freezing-and-thawing steps as per claim 1, the specification demonstrates a single method comprising that the pre-cultured amniotic MSCs are placed in a cryopreservation solution and cooled to -40°C at a rate between -
In regard to the cell death of claim 1, the specification also demonstrates that the frozen-thawed amniotic MSCs exhibited a survival rate ranged from 55% to 96% (p. 44, [0140] of Example 1, p. 60, [0193] of Example 5). 
In regard to the proliferation ability of claim 1, the specification also demonstrates that the frozen-thawed amniotic MSCs exhibited higher proliferation rates ranging from 0.14 (1/day), 0.21 (1/day) and  0.32 (1/day), (p. 47, Table 2, p.51, [0160], p. 55, [0174, 0176]), compared untreated amniotic MSCs (i.e., “pre-cultured” cells) which had growth rates of 0.6 (1/day) and 0.11 (1/day) (p. 44, [0138], p. 47, Table 2, p. 54, [0170]).
In regard to CD106 expression of claim 1, the specification also demonstrates that the frozen-thawed amniotic MSCs that were initially cultured (i.e., “Main culture”) or passaged one or two times (i.e., “subculture 1” or “subculture 2”) exhibited either 1.4% or no CD106 expression via immunostaining (p. 48, [0149] of Example 1, p. 57, [0181] of Example 3). 
In regard to metallothionein (MT) gene expression of claim 1, the specification also demonstrates that the frozen-thawed amniotic MSCs that were passaged two times in culture (i.e., “subculture 2”) compared to pre-frozen-thawed amniotic MSCs (i.e. “pre-culture 3”) exhibited a two fold increase in MT gene expression via a gene chip microarray signal (p. 59, [0189], Table 4 of Example 4). 
In regard to dependent claims 3-4 and 27 encompassing a genus of methods further comprising maintaining the MSCs in a frozen state, as stated supra, Applicant discloses maintaining the amniotic MSCs for 2, 14 or 30 days in a frozen state.
	In regard to dependent claim 5 encompassing a genus of methods further comprising culturing and/or sub-culture the thawed MSCs, as stated supra, Applicant discloses culturing and/or sub-culturing the thawed amniotic MSCs up to three passages.
In regard to dependent claim 8 encompassing a genus of methods wherein a genus of metallothionein genes are induced in the thawed MSCs, as stated supra, Applicant discloses a genus of metallothionein genes are induced in the thawed amniotic MSCs.
STATE OF THE ART & QUANTITY OF EXPERIMENTATION
The method of making the claimed invention is not well established. Although the making of producing and freeze-and-thawing MSCs was known in the state of the art, one of skill in the art would neither expect nor predict the appropriate functional change in the proliferation ability according to the claimed genus of MSCs. 
Specifically, the prior art of Fraser (US2003/0054331, filed 9/12/2002) teaches a method for producing a cell population comprising adipose derived MSCs (pgs. 10-13, Example 2), the method comprising:
Suspending a cell population comprising adipose derived MSCs in a cryopreservation solution [0178-0179]. Since these cells are isolated from human fat, they would naturally comprises cell types with varying degrees of proliferation.

Storing the frozen suspension for about 30 days [0143].
Thawing the frozen suspension by immersion in a 37°C water bath [0132, 0185-0198]. 
Thus, Fraser teaches the same or nearly the same freezing-and-thawing steps as claimed.
In regard to the cell death of adipose MSCs, Fraser teaches that a part of cell population of adipose derived MSCs are killed [0188, 0197]
In regard to the cell proliferation of adipose MSCs, Fraser teaches that the adipose MSCs that were not killed by “Post-Thaw” have the same proliferation ability that the adipose MSCs “Pre-Freeze” [0200].
In regard to the expression of CD106 in adipose MSCs, Yang et al. (Plos One, 2013, 8:1-12, see IDS filed 5/28/2019) teaches that adipocyte derived MSCs are naturally CD106 negative.
Accordingly, Fraser demonstrates that not all MSCs that undergo the freeze-and-thaw method as claimed exhibit increased proliferation. Furthermore, in regard to MT gene expression, Duncan et al., (1999) teaches that MT2A gene expression is decreased following cell proliferation during immortalization and is only increased during cellular senescence (p. 898, Results). Thus, one of ordinary skill in the art would not have expected that increased MT gene expression would have contributed to increased proliferation.
In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires: “That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.” Moreover, the courts have also stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in the patent application (27 USPQ2d 1662 Ex parte Maize!.). In view of the foregoing, due to the lack of sufficient guidance provided by the specification regarding the issues set forth above, the state of the relevant art, and the breadth of the claims, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention. 
				CONCLUSION
In conclusion, since the art teaches that success of said method to produce any MSC with increased proliferation ability is highly unpredictable and the specification does not provide ample guidance with respect to achieving the increased proliferation 
		
Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARTHUR S LEONARD/Examiner, Art Unit 1633